ORDER

George Mdridge (“Mdridge”) appeals the judgment on his conviction by a jury of three counts of statutory sodomy in the first degree. Mdridge contends that the trial court erred in the admission of certain testimony, as it was cumulative and invaded the province of the jury. He also claims that the trial court erred in failing to declare a mistrial, sua sponte, based upon alleged prosecutorial misconduct. *529Finally, Aldridge asserts that his sentences were excessive.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).